DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-8, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (US Pub. No. 2013/0030340) and further in view of Yamada (WO2015194334).
Claim 1: Vincent et al. teach a filtration article comprising a multilayer article (page 29, lines 14-25; page 47, lines 31-32; page 48, lines 1-6; page 51, lines 20-32; page 52, lines 14-21; page 53, lines 12-18) wherein an upstream layer comprises larger particles (page 25, lines 9-12) and a downstream layer comprises smaller particles (page 25, lines 9-14; page 23, lines 27-31; page 552, lines 2-7). The layers are reticulated layers comprising different mesh sizes to constrain the particles of different sizes (page 18, lines 10-16; page 42, lines 9-14; page 54, lines 30-32; page 55, lines 1-3). A vacuum pulls the particulates through the layers but particles larger than the mesh size will be retained (page 42, lines, 15-23; page 46, lines 23-31). The fibers are multi-component fibers that allow for binding upon heating (page 2, lines 8-22; page 6, lines 9-20; page 19, lines 6-26). A layer may include microfibers (page 31, lines 13-32) which would result in a layer having larger mesh size. A layer including sub-micrometer fibers can be formed as an underlayer of the micrometer fiber layer (page 38, lines 31-32; page 39, lines 1-5; page 48, lines 21-32; page 49, lines 1-5). The particulate size is from 0.001 to about 3000 um median diameter (includes the claimed 20nm, equivalent to 0.02 um).
Vincent et al. teach that the particulates can be a variety of materials (page 4, lines 14-25; page 13, lines 13-19; page 22, lines 27-31; page 23, lines 1-31; page 24, lines 1-24). Vincent et al. do not teach that the particulate is specifically a layered double hydroxide particulate.
Yamada teaches a filtration media comprising hydrotalcite as a particulate in the filter material (page 3, para. 11). The hydrotalcite is held in fibers of the filter media, the fiber including core-sheath fibers which are bicomponent fibers (page 3, lines 1-5).
One of ordinary skill in the art at the time of the invention would have found it obvious to use hydrotalcite as the particulate material in Vincent et al. since Vincent et al. suggests that various particulates can be used, hydrotalcite is used in the art successfully as an adsorbent particulate material incorporated in filter media made of fibers, and because it has the benefit of functioning as a chemisorption deodorant and would create a filter media that deodorizes air or gas.
Claims 3 and 11, Vincent et al. teach that the fibers are short fiber in the form of cut pieces (page 20, lines 21-25).
Claims 8, 16, and 19 are product by process type limitations. The cited prior art teaches
all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Claims 6, 7, 14, 15, 17, 18, and 20: Vincent et al. do not explicitly teach a specific surface area.
	They teach that the “sorbent particulate size can vary a great deal and usually be chosen based in part on the intended service conditions” (page 24, lines 25-31; page 26, lines 20-26). They teach that the surface area of the particulate is also relevant to the performance of the particulate and the surface area required of the particulate depends on the intended use (page 27, lines 10-19). While they do not teach the specific surface area, it is clear that the surface area is a well-recognized result effective variable that is routinely optimized to control the contact surface available based on the intended use.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments

Applicant’s arguments with respect to claims 1-3, 6-8, 11, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778